Swift, Ch. J.
The plaintiff in this action claims to recover a certain sum of money which the defendant received to his use. The defendant offers to apply in satisfaction thereof a sum due for money paid on his account, and which is a separate and independent demand. It has been urged, that mutual debts for money only may in this action be applied in satisfaction of each other. But we have no statute of set-off ; and at common law no such application can be made, without an agreement of the parties, express or implied. Where in mutual dealings it appears from the nature of the transaction, that money, or any articles, were received on account, and to apply in payment of each other, the law will imply a promise only for the payment of the balance. But if the demands, though mutual, are unconnected, each gives a separate, independent right of action. If we admit the defendant to make such set-off, the plaintiff then might rebut such claim by another ; and in this way, in an action of assumpsit for a small sum, a great variety of mutual demands on both sides might be exhibited ; the plaintiff could recover only for the balance due on adjusting the whole ; *401while the defendant could not recover, if the balance should be in his favour. Such enquiries in this form of action would be attended with great inconvenience, while complete justice could not be accomplished. It is much better to leave the parties to their mutual remedies than to introduce such a principle and practice.
In this opinion the other Judges severally concurred.
New trial not to be granted.